 


 HR 3682 ENR: To designate the community based outpatient clinic of the Department of Veterans Affairs located at 1961 Premier Drive in Mankato, Minnesota, as the “Lyle C. Pearson Community Based Outpatient Clinic”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 3682 
 
AN ACT 
To designate the community based outpatient clinic of the Department of Veterans Affairs located at 1961 Premier Drive in Mankato, Minnesota, as the Lyle C. Pearson Community Based Outpatient Clinic. 
 
 
1.Lyle C. Pearson Community Based Outpatient Clinic 
(a)DesignationThe community based outpatient clinic of the Department of Veterans Affairs located at 1961 Premier Drive in Mankato, Minnesota, shall be known and designated as the Lyle C. Pearson Community Based Outpatient Clinic. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the clinic referred to in subsection (a) shall be deemed to be a reference to the Lyle C. Pearson Community Based Outpatient Clinic. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
